Citation Nr: 0207389	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  97-30 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1944 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision in which 
the RO denied service connection for hearing loss and 
tinnitus.  The veteran filed a notice of disagreement in June 
1997 and a statement of the case (SOC) was issued in July 
1997.  The veteran submitted a substantive appeal in 
September 1997, with no hearing requested.

By decision of September 1999, the Board remanded the case to 
the RO for further evidentiary development.  Per Board remand 
instruction, the RO issued a supplemental SOC (SSOC) in April 
2002, and the case was subsequently returned to the Board.


FINDINGS OF FACT

1.  There is no evidence that the veteran currently suffers 
tinnitus or hearing loss meeting regulatory requirements.

2.  The veteran failed to report to a scheduled VA 
examination, necessary for adjudication purposes, and he did 
not provide good cause.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred in or 
aggravated by service, nor was sensorineural hearing loss 
initially manifested to a compensable degree within one year 
post-service.  38 U.S.C.A. §§ 1110, 1112, 5100, 5101(a), 
5102, 5103, 5103A, 5107, 5110(a) (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001); 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159, 
3.326).

2.  The veteran's tinnitus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5101(a), 5102, 5103, 
5103A, 5107, 5110(a) (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's separation report (DD214) lists his military 
occupation specialty as special vehicle operator.  Military 
qualifications included sharpshooter (SS) 30 Cal[iber] Rifle 
M-1. 

In November 1995, the veteran filed a claim for service 
connection of hearing loss.  He stated that it was "due to 
shooting rifles without ear plugs."  The veteran 
acknowledged not receiving treatment in service, and he 
identified A. McInnis, M.D., and R. Lawrence, M.D., as 
sources of relevant post-service treatment in 1984.  

A private medical examination report was associated with the 
file, unsigned, and dated in June 1984.  The report 
identified Dr. McInnis as the referring physician.  (The 
reporting physician was identified later by evidence of 
record as E. Kraus, M.D.).  By report of medical history, the 
veteran complained of a one and one-half year history of 
tinnitus of the left ear.  The veteran described hearing a 
"hissing sound" like air coming out of a tire.  The veteran 
reported a history of noise exposure both in World War II 
around 100 mm Howitzers and during shooting practice.  He was 
not on the front lines.  He also had a long history of 
hunting and shooting guns, turning the left ear toward the 
gun and siting with his right eye.  On clinical examination, 
his ears were normal.  An audiogram originating from the 
offices of R. Lawrence, M.D., showed normal hearing through 
the speech frequencies with a drop to 50 decibels in the left 
ear at 4000 Hertz and 55 decibels at 8000 Hertz.  There was a 
mild high frequency loss at 8000 Hertz to 40 decibels in the 
right ear.  Dr. Kraus' clinical impression included probable 
noise-induced, high frequency sensorineural hearing loss of 
the left ear.  Dr. Kraus explained that the high frequency 
sensorineural hearing loss was the reason for the tinnitus of 
the left ear. 

In December 1995, the veteran submitted information to aid 
reconstruction of his service medical records.  Upon inquiry 
regarding in-service medical treatment, the veteran indicated 
only treatment for "strep throat" on three occasions while 
stationed overseas.  He also submitted a personal statement 
describing his in-service exposure to noise caused by 
shooting guns.  He stated that, during basic training, he was 
firing carbines, M-1 rifles, Browning automatic, and machine 
guns.  He fired Howitzers for two days.  He indicated that at 
no time was he issued earplugs.  

In June 1996, the National Personnel Records Center (NPRC) 
indicated by notation that the veteran's service medical 
records might have been destroyed in a fire on July 12, 1973.  
Furthermore, no reports of hospitalization through Surgeon 
General's Office (SGO) extracts were available.  Daily sick 
reports dated August 1945 to August 1996 indicate that the 
veteran was attached to the 6817 Special Services Battalion.  
During that period, he was reported as sick on three 
occasions in 1946, with immediate disposition to duty.

By rating action of June 1996, service connection for hearing 
loss and tinnitus was denied. The current appeal to the Board 
arises from this action. 

In September 1997, the veteran submitted a substantive appeal 
with attached private treatment evidence.  In a June 1984 
cover letter addressed to Dr. McInnis (clinical examination 
report and audiogram previously of record), Dr. Kraus 
explained that the veteran's left-ear tinnitus "was 
secondary to the [left-ear] high frequency loss which is most 
likely secondary to the noise exposure that he has 
experienced in the past."  In an August 1997 letter, P. 
Mabe, Jr., M.D., indicated that, the veteran had been under 
his care for a number of years and had an increasing problem 
with hearing loss.  The veteran shared with Dr. Mabe that he 
served in the Army Artillery, and that he had considerable 
exposure to artillery fire without noise protection.  Dr. 
Mabe cited the 1984, auditory testing by an otologist showing 
a bilateral, 25-percent hearing loss.  Dr. Mabe opined that 
it was "quite conceivable that repetitive exposure to cannon 
fire without protection could result in hearing loss of 
varying degrees."  In an August 1997 letter, Dr. McInnis 
opined that the veteran's hearing loss in both ears and 
"noise in both ears" could be caused by loud noises, which 
he experienced while he was in service.
 
By Board decision of September 1999, the veteran's claims 
were remanded to the RO for further evidentiary development.  
Per Board remand instructions, the RO requested that the 
veteran identify any VA and non-VA medical care providers 
since 1997, and ordered a special VA otolaryngological 
examination.  The VA examiner was required to render a 
medical opinion as to the current state and etiology of any 
hearing loss and tinnitus.  The veteran did not respond and 
failed to report to the scheduled VA examination.  A May 2000 
notation in the file states "[he] has decided not to submit 
anything else and asked to have his claim proceed with 
evidence of record."

In a September 2000 letter, the RO inquired as to the 
veteran's failure to report for a VA examination scheduled in 
August 2000.  The RO invited the veteran to submit good 
reason for failure to report and indicate willingness to 
report in the future.  The RO informed the veteran of the 
provision of 38 C.F.R. § 3.655 concerning the potentially 
adverse impact on his claim for failing to report to his VA 
examination without good cause.  In a November 2000 
statement, the veteran indicated that he asked a 
congressional aide to call and cancel the August 2000 VA 
examination on his behalf.  The veteran added that he did not 
wish to be scheduled for another examination, as he was 
exhausted with keeping appointments.  He explained that he 
had dialysis three times a week, forty hospital visits the 
year prior, and surgery in April 2000.

In March 2001 correspondence, the RO, explained to the 
veteran that he was under no obligation to attend an 
examination, but inquired as to whether he wished to 
reschedule the VA examination.  (In other words, his claim 
would be adjudicated by the Board irrespective of whether he 
appeared or not.  Previously, he had been notified of the 
consequences for failure to appear for the examination.)  In 
August 2001, by telephonic contact with the RO, a 
congressional aide working on behalf of the veteran stated 
that the veteran did "not want to be scheduled for another 
examination."  The congressional aide reported that the 
veteran wished to be rated on the evidence of record.

In a December 2001 letter, the RO notified the veteran of the 
implications of the Veterans Claims Assistance Act of 2000.  
The RO listed the relevant evidence of record, including the 
aforementioned reports from private treatment physicians, and 
invited the veteran to identify any additional evidence that 
should be associated with his claim.  The RO notified the 
veteran of its duties to help him obtain records relevant to 
his claim.  The veteran did not respond and an SSOC was 
issued in April 2002.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946, and an 
organic disease of the nervous system (such as sensorineural 
hearing loss) becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307, 3.309(a).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

There are also alternative ways of establishing service 
connection.  For example, service connection may be granted 
for any disease diagnosed after discharge, when medical 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

For VA purposes, defective hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  Secondary service connection is awarded 
when a disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).

Where there is a claim for disability compensation or pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a Department of Veterans Affairs 
examination will be authorized.  38 C.F.R. § 3.326.  This 
applies to original and reopened claims as well as claims for 
increase submitted by a veteran.  Id.  Individuals for whom 
an examination has been scheduled are required to report for 
the examination.  Id.  Section 3.655 of Title 38, Code of 
Federal Regulations, states in pertinent part:

(a) General.  When entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a current VA 
examination or reexamination and a claimant, 
without good cause, fails to report for such 
examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or 
(c) of this section as appropriate. Examples 
of good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. For purposes of this section, 
the terms examination and reexamination 
include periods of hospital observation when 
required by VA.
(b) Original or reopened claim, or claim for 
increase.  When a claimant fails to report 
for an examination scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the evidence of 
record.

38 C.F.R. § 3.655.

The Board remanded the veteran's claim to the RO in September 
1999 so that a medical examination could be performed to 
determine, among other things, the current state of the 
veteran's hearing loss and tinnitus.  The record confirms 
that the RO attempted to assist the veteran by scheduling a 
VA examination.  The fact that he was properly notified is 
evident in his November 2000 statement.  After the veteran 
failed to report, the RO accommodated the veteran by 
providing two opportunities to reschedule.  The veteran was 
apprised of the mandate of 38 C.F.R. § 3.655 and, yet, he 
indicated that he would not undergo examination.  The Board 
finds that the veteran's exhaustion with frequent medical 
appointments does not rise to the level of incapacitation due 
to illness or hospitalization, and is not good cause for 
failure to report.  While the undersigned is sympathetic to 
the veteran's circumstances, only one examination, and no 
more, was required.  In light of the veteran's failure to 
cooperate by undergoing examination, the Board must proceed 
to evaluate the veteran's disability on the evidence of 
record.  38 C.F.R. § 3.655.

A determination of service connection requires a finding of a 
current disability that is related to service.  Watson v. 
Brown, 4 Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  The Board finds that there is no 
competent evidence of current hearing loss or tinnitus as 
defined by 38 C.F.R. § 3.385.  The evidence of record 
includes, in relevant part, two August 1997 letters from 
treating physicians, Dr. Mabe and Dr. McInnis.  Regarding 
service connection for hearing loss, these statements do not 
provide clinical evidence that any current hearing loss meets 
the threshold provisions for service connection of hearing 
loss.  38 C.F.R. § 3.385.  As well, according to the private 
examination report and associated audiological report in 
1984, does not provide current evidence of hearing loss 
meeting the regulatory requirements of 38 C.F.R. § 3.385. 

As it concerns tinnitus, the August 1997 private medical 
opinions do not provide a current diagnosis substantiated by 
medical evidence.  Dr. Mabe's statement does not address 
tinnitus, and Dr. McInnis's statement that the veteran had 
"noise in both ears" was a statement of symptomatology, not 
a medical diagnosis.  Dated over fifteen years ago, the 1984 
private examination report does not provide a current 
diagnosis of tinnitus.  Even if, hypothetically, current 
evidence of tinnitus was provided, there was no medical 
evidence concerning whether alleged tinnitus was caused by 
noise exposure in service or admitted post-service use of 
guns.  As discussed above, a VA examination was offered to 
elicit a medical opinion on this matter and the veteran 
failed to appear.
 
A determination as to the current state of the veteran's 
hearing loss and tinnitus can not be made.  While the veteran 
has maintained that he currently suffers hearing loss and 
tinnitus of both ears, there is no medical evidence to 
support this assertion.  As a lay person, the veteran is 
generally not competent to give a medical opinion concerning 
a current medical diagnosis of disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Since there are no current medical 
records showing the extent of any hearing loss and status of 
any tinnitus, the veteran's claims for service connection of 
the same are hereby denied.

As a final matter, the Board notes that, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
revised section 5103, chapter 38 of the United States Code, 
to impose on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the veteran of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  The new law also 
provides that VA shall make reasonable efforts to assist a 
veteran in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d); see the implementing 
regulations at 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102, 
3.159, 3.326).  However, VA is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 (to be 
codified at 38 C.F.R. § 3.159(d)(2) ("VA will discontinue 
providing assistance in obtaining evidence for a claim if the 
evidence obtained indicates that there is no reasonable 
possibility that further assistance would substantiate the 
claim.")).

The Board determines that further assistance is not warranted 
pursuant to the duty to notify, as the veteran was apprised 
of the evidence necessary to substantiate his service 
connection claims by July 1997 SOC.  The July 1997 SOC 
included notification of the applicability of 38 C.F.R. 
§ 3.385.  Furthermore, by RO correspondence in December 2001, 
he was notified of the types of supportive evidence VA would 
attempt to obtain on his behalf, as well as the information 
and evidence he was to provide.  In regards to the duty to 
assist, the veteran admitted receiving no medical treatment 
in service for hearing loss or tinnitus.  In addition, in 
September 1999 the RO requested the veteran identify all 
medical treatment providers since 1997 and provided release 
forms for authorization to obtain private treatment records.  
The veteran did not respond, and the evidence of record 
suggests that the veteran did not wish to cooperate with 
evidentiary development.  As discussed above, a VA 
examination was scheduled pursuant to the duty to assist, but 
the veteran failed to report without providing good cause.  
Therefore, the Board finds that the duties to notify and 
assist have been substantially fulfilled.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

